Citation Nr: 0912935	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-15 495	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  He served in Vietnam from December 1966 to November 
1967.
 
This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for PTSD.

In August 2005, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of November 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development. 

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)) includes enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  



Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's 
previous August 2005 remand, the Board finds that all notice 
and development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.

In August 2005, the Board remanded this case to the RO to 
obtain a unit history of the veteran's military unit from 
December 1966 to November 1967.  Appellate review discloses 
that the RO attempted to obtain that document from the 
Washington National Records Center (WNRC) at 2 different 
addresses in January 2007 and April 2008, but neither the 
requested unit history nor any response from the WNRC are 
contained in the claims folder.  

Under the circumstances, the Board finds that the RO should 
again contact the WNRC at its correct address of record, and 
obtain and review the pertinent documents that may verify the 
veteran's claimed inservice stressors while serving in 
Vietnam as a radio operator during the period from December 
1966 to November 1967.  Such unit records are particularly 
relevant in this case, where PTSD has been diagnosed by VA 
medical authorities in July 2005 and October 2008 based on 
the veteran's report of his claimed inservice stressors, but 
those stressors have not been verified by the RO.  In this 
regard, the Board notes that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  
     
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the WNRC at its 
correct address of record, and obtain and 
review the unit history for HHB3 34th 
Arty 9th Inf Div that may verify or 
corroborate the veteran's claimed 
inservice stressors while serving in 
Vietnam as a radio operator during the 
period from December 1966 to November 
1967.  In requesting these records, the 
RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.             
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

